Citation Nr: 1707514	
Decision Date: 03/10/17    Archive Date: 03/17/17

DOCKET NO.  12-31 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), adjustment disorder, and major depressive disorder.  


REPRESENTATION

Appellant represented by:	Lauren Murphy, Accredited Agent


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran had active service from September 1979 to May 1980.

This matter came before the Board of Veterans' Appeals (Board) from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

The Board remanded the appeal in December 2013 for development of the record.  

In the December 2013 decision, the Board observed that in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) addressed the scope of claims generally in regard to what is claimed versus what should be addressed by VA.  The Court held that, in determining the scope of a claim the Board must consider the Veteran's description of the claim, symptoms described, and the information submitted or developed in support of the claim.  Id. at 5.  In light of the Court's decision in Clemons and the varying diagnoses assigned to the Veteran's psychiatric symptoms, the Board recharacterized the issue to the most favorable review of the Veteran's claim for a psychiatric disorder in keeping with the Court's holding in Clemons, as reflected above.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its December 2013 remand, the Board acknowledged that the Veteran's service records reflected that he underwent a psychiatric evaluation in April 1980, and that while he was evaluated as psychiatrically normal during a May 1980 separation examination, he did endorse depression or excessive worry at that time.  The Board observed that the Veteran was competent to report ongoing symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006)(addressing lay evidence as potentially competent to support presence of disability even where corroborated by contemporaneous medical evidence).  

Among the development action ordered by the Board was a VA psychiatric examination.  Such was scheduled and carried out in July 2016.  The examiner rendered a diagnosis of major depressive disorder with psychotic features and indicated that the criteria for a diagnosis of PTSD were not met.  He indicated that the Veteran's major depressive disorder diagnosis accounted for all of his current mental health symptoms.  He concluded that evidence of that disorder was not exhibited during service according to his service treatment records.  He did not include a discussion of the symptoms reported by the Veteran on separation examination, or his report of symptoms during service.  The rationale provided by the examiner appears to be primarily based on the lack of a psychiatric diagnosis shown in service.  However, a claimant may establish service connection for a disability even when the initial documentation of the disability after service - as long as the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303 (d); see also Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) (an opinion is inadequate where examiner relies solely on absence of in-service treatment).  In light of this inadequacy, the Board concludes that clarification must be sought.  

Accordingly, the case is REMANDED for the following action:

1.  Return the electronic file to the psychologist who conducted the July 2016 examination.  The examiner is asked to review the claims file (including the discussion in this remand).

If the July 2016 examiner is unavailable, the electronic file should be forwarded to a similarly qualified practitioner for the quested review and opinion.  If it is determined that an additional examination of the Veteran is required in order to address the questions posed, such should be scheduled.
Following review of the claims file (and examination of the Veteran only if deemed necessary), the examiner must provide an opinion with respect to whether it is at least as likely as not (i.e., probability of 50 percent) that any currently diagnosed acquired psychiatric disorder is related to service.  

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Review of the entire electronic file is required; however, the examiner's attention is invited to the Veteran's in-service complaints of psychiatric symptoms and his current contention that his current psychiatric disorder had its onset during service.  

A discussion of the complete rationale for all opinions expressed should be included in the examination report, to include reference to the Veteran's lay statements.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

2.  Review the addendum/examination report for compliance with the Board's directives.  Any deficiencies should be resolved prior to recertification to the Board.  

3.  Upon completion of the above development and any additional development deemed appropriate, adjudicate the issue on appeal.  All applicable laws and regulations should be considered.  If the benefit sought on appeal remains denied, the Veteran and his agent should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

